DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
 

Status of Claims
Claims 1-5, and 7-16 are pending.
All claims are currently rejected.

Response to Arguments
It is noted that claim 6 is presented as cancelled. However, the markup in the set of pending claims presented 01/21/2021 does not include the proper markup for cancelled claim 6. See MPEP 714(II)(C) for the proper format for claim markup.  To expediate prosecution, claims have been examined. 

However,  upon further consideration of the claims, it is determined that the limitations further limiting the  first and second console devices correspond to arecited intended use of the communication interface, and therefore, as long as the prior art is capable of performing the intended use (i.e. communication interface is capable of selectively communicating with any first and second console device, including a cart-supported console or one comprising a mobile device), the prior art meets the limitation.    Claim analysis is highly fact-dependent. An apparatus claim is only limited by positively recited structural elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).  Examiner emphasizes that for an apparatus claim, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


In as much as the structure of the communication interface is taught by Frelburger, recitations that further limit the specific type of console devices does not impart patentability to the claims. In the case of Frelburger, the PDA interface (130) is taught to be configured for docking the medical diagnostic ultrasound imaging system 100 to a PDA (col. 4, lines 19-24). 
Therefore, since the communication interface of Frelburger is capable of communicating with any type of console device, it would follow that its communication interface is capable of communicating with specifically a first console device comprising a cart-supported console, that is a console that is on a cart, and a second console device comprising a mobile device, that is a console device that is mobile, therefore teaching the limitation in question.
Therefore, the claims stand rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation are:
“image acquisition hardware assembly configured…”, “communication interface that is configured…”, in lines 3 and 7, respectively, of claim 1
A review of the P.G. Pub. Version of the Specification discloses that:
For the means-plus-function of “image acquisition hardware assembly”, “communication interface” of claim 1, the specification discloses transducer array, beamformer 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 1 the recitation of “the ultrasound system” in lines 9-10 lacks antecedent basis since the claim only recites “an ultrasound imaging system” in line 1. 
In claim 1, the ultrasound system comprises a “transducer array”, an “image acquisition hardware assembly”, a “signal processor” and a “communication interface” which is “configured to selectively communicate with a first console device comprising a cart-supported console”, however, the limitations directed to the communication interface being configured to recognize whether the ultrasound system is in communication with the first console device (or second console device) renders the scope of the claim indefinite as the ultrasound imaging system structurally comprises the transducer array, the hardware assembly the signal processor and the communication interface, and thus, it is unclear as to whether the intended meaning of the limitation is that the communication interface recognize whether it is one or a combination of all of the structural components of the ultrasound imaging system that are determined to be in communication with the console devices.    
Claims 2-5 and 7-16 are rejected based on their respective dependencies on claim 1. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 15, which sets forth that the first console device comprises a cart-supported console, fails to further limit claim 1 which has been amended to set forth that the first console device comprises a cart-supported console.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 7-9, 11-16 are rejected under pre-AIA  35 U.S.C. 102(b)/103(a) as being unpatentable over Frelburger, et al., US 6475146, hereafter referred to as “Frelburger”, alone, or further in view of Gubbini, et al., US 20120022379, hereafter referred to as “Gubbini”.

Regarding claim 1, Frelburger teaches an ultrasound imaging system, comprising: 
a transducer array (transducer array 105 in fig. 1, see col. 3, lines 44-46); 
an image acquisition hardware assembly (ultrasound system 100 in fig. 1) configured to control the transducer array to transmit ultrasound pulses and to receive ultrasound receive signals (see col. 3, lines 47-53 for the controlling of the transducer by the processor of the ultrasound system 100); 

a communication interface (Personal Data Assistant (PDA) interface 130) that is configured to selectively communicate with a first console device comprising a cart-supported console (see col. 8 lines 48-51 for the docking of a first of multiple PDAs 140. Here, even though Frelburger does not mention that the it is a cart-supported console to which the medical diagnostic ultrasound imaging system 100 docks through the PDA interface (130), Frelburger teaches this limitation as the PDA interface is capable of docking to any type of console, including a cart-supported console (i.e. console located on a cart), wherein limitations directed to further limiting the console (i.e. cart-supported console) are directed to an intended use of the PDA interface as the first console device is not a positively recited structure of the claimed ultrasound imaging system but rather a structure intended to be used with the ultrasound imaging system.  It is noted that a recitation of the intended use of the claimed apparatus invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Since the prior art structure is capable of performing the intended use, it meets the limitation).
) 
wherein the communication interface (PDA interface 130) is configured to recognize whether the ultrasound system is in communication with the first console device (see col. 8 lines 48-51 for the docking of a first of multiple PDAs 140) or a second console device 
wherein, in response to the communication interface (PDA interface 130) recognizing whether the ultrasound system is in communication with the first console device or the second console device (col. 8, lines 40-53 indicates that more than one PDAs or external devices may be docked and a “lock out” system enables selective connection of the external devices),
the ultrasound imaging system is configured to switch the transducer array and/or the image acquisition hardware assembly between a first operating state and a second operating state, respectively, wherein at least one of a frame rate, a number of dimensions, or an amount of post-processing is different between the first operating state and the second operating state (Col. 11, lines 59-64 in part states “customizable preference settings” including “imaging mode, filter settings, processor settings, depth gain settings and frequency selections”. So that, the first operating state would be at a first frequency and a second operating state is at a second frequency that’s different from the first.  Col. 12, line 1-16 further elaborates on how these settings provide of distinct operation states that are stored and recalled automatically for implementation).
In an alternate rejection under 35 U.S.C. 103(a), if Frelburger is viewed as not teaching that the ultrasound imaging system is configured to switch the transducer array and/or the image acquisition hardware assembly between a first operating state and a second operating state, respectively, wherein at least one of a frame rate, a number of dimensions, or an amount of post-processing is different between the first operating state and the second operating state,

Therefore, alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Frelburger’s apparatus to operate in different image acquisition modes the way Gubbini teaches for increasing the versatility and adaptability of the apparatus for various diagnostic scans, indicated in paragraph 27 of Gubbini, as Frelburger (see col. 1, lines 59-63) also directs improving the adaptability and versatility of medical imaging equipment in the clinical setting. 

Regarding claim 2, Frelburger in view of Gubbini teaches all the limitations of claim 1 above.
Frelburger does not teach wherein the first operating state enables a volume ultrasound image acquisition using the first console device and the second operating state enables a planar ultrasound image acquisition for using the second console device.
However, Gubbini teaches wherein the first operating state enables a volume ultrasound image acquisition using the first console device and the second operating state 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Frelburger’s apparatus to operate in different image acquisition modes the way Gubbini teaches for increasing the versatility and adaptability of the apparatus for various diagnostic scans, indicated in paragraph 27 of Gubbini, as Frelburger (see col. 1, lines 59-63) also directs improving the adaptability and versatility of medical imaging equipment in the clinical setting. 

Regarding claim 3, Frelburger in view of Gubbini teaches all the limitations of claim 2 above. 
Frelburger in view of Gubbini further teaches wherein, in the first operating state, the transducer array and/or the image acquisition hardware assembly are configured to consume more power than in the second operating state.
Frelburger teaches that the PDA is used for low power operation in col. 4, lines 63-64 and indicates that when docked, the user interface 145 of the PDA maybe used to control the ultrasound system in col. 8, lines 66-67and col. 9, lines 1-3 including generation of the images in col. 9, lines 3-7. As indicated col. 11, lines 62-67, such lower power operating state used with a PDA including “display brightness, depth gain settings, and frequency selection” is a first state and a second operating state with higher power includes “display brightness, depth gain settings and frequency selection” at a higher power.  

Regarding claim 4, Frelburger in view of Gubbini teaches all the limitations of claim 1 above.
Frelburger teaches wherein the communication interface is configured to support at least two communication standards (see col. 4 lines 25-30 for the wired and wireless communication interfaces).

Regarding claim 7, Frelburger in view of Gubbini teaches all the limitations of claim 1 above.
Frelburger teaches a portable probe having a probe housing, wherein the transducer array and the image acquisition hardware assembly are located within the probe housing (see probe housing in col. 10 line 21 and the housing 105 including transducer arrays in col. 3, lines 41-46).

Regarding claim 8, Frelburger in view of Gubbini teaches all the limitations of claim 1 above.
Frelburger teaches an image processor (processor 120 of fig. 1) configured to receive the image data and to provide display data (col. 3, lines 54-64).

Regarding claim 9, Frelburger in view of Gubbini teaches all the limitations of claim 1 above.
Frelburger teaches a beamformer (see transmit beamformer 110 of fig. 1)

Regarding claim 11, Frelburger in view of Gubbini teaches all the limitations of claim 1 above.
Frelburger further teaches wherein the communication interface comprises a cable-connected interface (see col. 4 lines 24-30 for the wired medium).

Regarding claim 12, Frelburger in view of Gubbini teaches all the limitations of claim 11 above. Frelburger further teaches wherein the communication interface further comprises a power line powering the ultrasound image acquisition device (See col. 6, lines 55-61 that the external interface 175 may include one or more of the following types of wired and/or wireless interfaces: infrared, RF based, such as Bluetooth or 802.1 1b, serial, cellular, plain old telephone services (“POTS”), universal serial bus, IEEE 1394 (FirewireTM), Ethernet or combinations thereof including interface technologies now or later developed such as satellite based technologies”).

Regarding claim 13, Frelburger in view of Gubbini teaches all the limitations of claim 1 above.
Frelburger teaches wherein the first and second console devices each comprise a display and an input device (see user interface 145 of the PDA of fig. 1 and the display device of the ultrasound system in col. 3, lines 47-56).

Regarding claim 14, Frelburger in view of Gubbini teaches all the limitations of claim 1 above.



Regarding claim 15, Frelburger in view of Gubbini teaches all the limitations of claim 1 above.
Frelburger further teaches wherein the first console device comprises a cart-supported console, as demonstrated above. That is, col. 8 lines 48-51 discloses docking of a first of multiple PDAs 140. Here, even though Frelburger does not mention that the it is a cart-supported console to which the medical diagnostic ultrasound imaging system 100 docks through the PDA interface (130), Frelburger teaches this limitation as the PDA interface is capable of docking to any type of console, including a cart-supported console (i.e. console located on a cart), wherein limitations directed to further limiting the console (i.e. cart-supported console) are directed to an intended use of the PDA interface as the first console device is not a positively recited structure of the claimed ultrasound imaging system but rather a structure intended to be used with the ultrasound imaging system.  It is noted that a recitation of the intended use of the claimed apparatus invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Since the prior art structure is capable of performing the intended use, it meets the limitation).

Regarding claim 16, Frelburger in view of Gubbini teaches all the limitations of claim 1 above.
Frelburger further teaches wherein the communication interface is configured to recognize whether the ultrasound system is in communication with the first console device or the second console device based on a first communication standard associated with the first console device and a second communication standard associated with the second console device (see col. 8, lines 33-40 to describe different interfaces for docking the PDA to the ultrasound system and col. 8 lines 48-57 describing confirming the docking of a preferred device over another device based on the interfaces).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frelburger (alone or in view of Gubbini), as applied to claim 1, and further in view of D’Angelo, et al, US 20040123106, hereafter referred to as “D’Angelo”.

Regarding claim 5, Frelburger teaches wherein the communication interface is configured to use a first communication standard in a first operating state and a second communication standard in a second operating state. Frelburger teaches various communication standards in col. 4 lines 25-30 for the wired and wireless communication interfaces but fails to explicitly state that the wired communication interface comprises a higher data transfer rate than the wireless communication interface. 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide Frelburger’s system with D’Angelo’s wired and wireless communication configurations that demonstrating a faster data transfer rate in wired options compared to wireless options for cost effective system. See paragraphs 3-4 of D’Angelo.


Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Frelburger (alone or further in view of Gubbini), as applied to claim 9 above, and further in view of Poland, et al., US 20030158482, hereafter referred to as “Poland”.

Regarding claim 10, Frelburger in view of Gubbini teaches all the limitations of claim 9 above.
Frelburger fails to teach wherein the beamformer comprises a master beam former and a plurality of micro beam formers.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Frelburger’s system, as modified by Gubbini, with Poland’s dynamic beamformer and sub-array beamformers for to make the apparatus energy efficient. See paragraph 3 of Poland. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2009105961A1 teaches a cart based medical ultrasonic diagnostic machine that connected to another cart-based console. See fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FAROUK A BRUCE/               Examiner, Art Unit 3793                           

                                                                                                                                                                                                                                  /KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793